PER CURIAM.
Motion to amend order, by inserting therein a recital to the effect that the reversal was upon the law and the facts, granted, upon condition that the respondent would pay all the appellant’s costs in the court of appeals before argument, and disbursements incurred since and including the appeal to the court of appeals, provided the appellant elects, within 10 days, to withdraw his appeal; and if the respondent, in case of such election, refuses to pay such costs and disbursements within 1Ó days after notice of the taxation of the same, then said motion is denied, with $10 costs. See 62 N. Y. Supp. 1142.